DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4, and 7 of U.S. Patent No. 10,609,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are drawn to the same concept of a tamp and stir machine having a movable housing/chamber, and movable piston within the housing/chamber, a gas distribution nozzle and a fluid spray nozzle associated with the device.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griscik (U.S. 2012/0279178)
In regards to claim 1. Griscik discloses a tamp and stir machine for processing a plurality of sachets (10) in a package (16), the tamp and stir machine comprising: 
a chamber (34) vertically movable from a first chamber position (in contact with wheel 14 holding container 16) to a second chamber position (spaced away from wheel 14); 
a piston (28) vertically movable within the chamber (illustrated in at least fig. 1 also see paragraph 37 and 40), and the piston being independent from the chamber, such that the piston is moveable from a first piston position within the chamber (retracted position outside of cup 14) to a second piston position (extending position for compressing the tobacco sachets within the container 16 held by cup 14 see at least paragraph 37), at least a portion of the piston protruding from the chamber when the chamber is in the first chamber position (see at least paragraph 37 the piston extending into the cup 14 while the chamber 34 is sealed on the surface of cup 14 as such the piston 28 extends out of chamber 34 and into the cup 14 in the second position as discussed in at least paragraph 37); 
a gas distribution nozzle (32); and 
a fluid spray nozzle (20).
In regards to claim 2. Griscik discloses The tamp and stir machine of claim 1, Griscik further discloses further comprising: a fluid seal (38) on a lower portion of the chamber (see at least paragraph 40).
In regards to claim 3. Griscik discloses The tamp and stir machine of claim 1, Griscik further discloses wherein the chamber includes a lower edge (see fig. 2 edge adjacent seal 38), the lower edge including a chamfered circumferential edge so as to provide a fluid seal when engaged with a circumferential edge of the package (illustrated in at least fig. 2 the lower edge adjacent seal 38 illustrates two chamfered edges one on the inside and one on the outside of the chamber 34 the chamfers are illustrated by the dashed lines illustrating the shape of cover 34).
In regards to claim 4. Griscik discloses The tamp and stir machine of claim 1, Griscik further discloses wherein the gas distribution nozzle is configured to distribute compressed air (see at least paragraph 39, ).
In regards to claim 5. Griscik discloses The tamp and stir machine of claim 1, Griscik further discloses wherein the piston includes a compression head (54) on a lower face of the piston (illustrated in at least fig. 2 also see at least paragraph 45), the compression head configured to engage the plurality of sachets in the package (see at least paragraph 45).
In regards to claim 6. Griscik discloses The tamp and stir machine of claim 5, Griscik further discloses wherein the gas distribution nozzle (32) is in the compression head (28, see at least fig. 2).
In regards to claim 7. Griscik discloses The tamp and stir machine of claim 5, Griscik further discloses wherein the gas distribution nozzle (32) is in fluid communication with a gas passage (48/58) in the piston (see fig. 3), the gas passage extending a length of the piston (illustrated in at least fig. 2 and 3 air flows from tube 48 to the piston head and into ports 58/48 and exits nozzle 32 which extend the length of the piston to allow air to enter the container 16 see at least paragraph 44).
In regards to claim 8. Griscik discloses The tamp and stir machine of claim 7, Griscik further discloses wherein the gas passage is in fluid communication with a gas inlet (48) formed in a wall of the chamber (top wall see at least fig. 1,2 and 3).
In regards to claim 9. Griscik discloses The tamp and stir machine of claim 8, Griscik further discloses wherein the gas inlet is connected to the gas passage by a pipe (48/58).
In regards to claim 10. Griscik discloses The tamp and stir machine of claim 8, Griscik further discloses wherein the gas inlet is a compressed air inlet (see at least paragraphs 39, 44 and 48).
In regards to claim 13. Griscik discloses The tamp and stir machine of claim 1, Griscik further discloses wherein the plurality of sachets are tobacco sachets (see at least paragraph 31).
Allowable Subject Matter
Claims 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731